FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30291

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00154-BLW

  v.
                                                 MEMORANDUM *
ALFONZO ROJAS-TENA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Alfonzo Rojas-Tena appeals from his guilty-plea conviction and 70-month

sentence for conspiracy to distribute 50 grams or more of actual methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Rojas-Tena’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Rojas-Tena the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                     10-30291